DETAILED ACTION

This office action is a response to the after final filed on 6/18/2021. Claims 1 and 3-15 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shoko Leek on 06/24/2021. 
The application has been amended as follows:

In the claims:
The claims have been amended as follows:
-In claim 1, line 7, the phrase “specifying the length” has been changed to --specifying a length--.
-In claim 13, line 7, the phrase “specifying the length” has been changed to --specifying a length--.
-In claim 14, line 6-7, the phrase “specifying the length” has been changed to --specifying a length--.



Allowable Subject Matter

Claims 1 and 3-15 (renumbered as 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment and remarks filed on 6/18/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for transmitting data which involves receiving a control signal including a special subframe configuration specifying a length of uplink and/or downlink portion of the special subframe. User and control data including feedback information is mapped in a transmission time interval. The method aligns transmission to legacy subframes, thereby maintaining backward compatibility and avoiding interference. 
Prior art reference Yang discloses a method for monitoring a downlink control channel with respect to a special frame, and receiving downlink shared channel by an OFDM symbol that correspond to a defined guard period and an uplink pilot time slot within the special subframe. 
Prior art reference Hayashi discloses a method for a mobile device which communicates in a prescribed band and is configured to transmit information related to a specific uplink-downlink configuration. 
Although Yang discloses various special subframe configurations, prior art on record does not disclose the claimed features of a special subframe configuration value indicating length of uplink portion that is not sufficient to accommodate the user data in the second transmission time interval (TTI); and another value indicating the length of uplink portion being sufficient to accommodate the user data.
Claims 1, 13-15 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of wherein a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SAUMIT SHAH/Primary Examiner, Art Unit 2414